Citation Nr: 0112918	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  95-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which confirmed a previously assigned 10 
percent rating for post-traumatic stress disorder.  In 
November 1997, the Board remanded that issue for further 
development.  Subsequently, the RO increased the rating to 30 
percent disabling.  The Board confirmed that rating in a 
decision of January 2000.

The veteran subsequently appealed his case to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2001, the veteran's representative before the Court, 
James W. Stewart of the National Veterans Legal Services 
Program, and the Secretary of Veterans Affairs (Secretary) 
filed a joint motion for remand.  The Court issued an order 
later that month which granted that motion, vacated the 
Board's decision, and remanded the matter to the Board for 
actions set forth in the joint motion.  

In the joint motion for remand the parties concluded that the 
Board had not adequately addressed the information contained 
in the report of a VA examination conducted in March 1999.  
In addition, the parties instructed the Board to take into 
account the recently enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
In an informal hearing presentation dated in April 2001, the 
veteran's representative before the Board, The American 
Legion, contended that the veteran's post-traumatic stress 
disorder renders him unemployable, and requested that the 
case be remanded back to the RO for additional development.  

The Board notes that the VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  During a hearing held in December 
1995, the veteran stated, in essence, that he felt that 
psychological testing was required to properly evaluate his 
claim.  The Board notes that in the report of a mental 
disorders examination conducted by the VA in February 1996, 
the examiner recommended that the veteran undergo a Minnesota 
Multiphasic Personality Inventory (MMPI).  That 
recommendation apparently has not been carried out.  

The Board also notes that in light of the contention that the 
veteran's post-traumatic stress disorder renders him 
unemployable, a social and industrial survey should be 
conducted.  The Board also finds that another psychiatric 
examination is warranted.  The report of an examination 
conducted by the VA in March 1999 shows that the examiner was 
under the impression that the veteran was being seen on an 
ongoing basis at a VA Center for Stress Recovery.  
Significantly, however, a report of contact dated in May 1999 
shows that the veteran conceded that he was not actively 
enrolled in the CSR program.  Another examination would 
provide an opportunity to obtain an opinion regarding the 
severity of the veteran's post-traumatic stress disorder 
which is based on an accurate history.  An opinion based on 
an inaccurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet. App. 200 (1994).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for post-
traumatic stress disorder since records 
were most recently obtained.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
post-traumatic stress disorder.  The 
examination should include MMPI testing 
along with any other appropriate tests.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Based upon the 
review of the record and the examination, 
the examiner should provide a Global 
Assessment of Functioning (GAF) Score 
based on all psychiatric disabilities 
found present, and should, if possible, 
provide an estimate of the GAF score 
based solely on PTSD symptoms.  The 
examiner should further describe how the 
symptoms of the service-connected PTSD 
affect the veteran's social and 
industrial capacity.  If the examiner is 
unable to differentiate between the 
service-connected and nonservice-
connected disorders then that conclusion 
should be specifically stated in the 
examination report. 

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim for an increased rating for 
post-traumatic stress disorder and the 
claim for a total disability rating based 
on individual unemployability raised by 
the veteran's representative.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



